Citation Nr: 1330446	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-17 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 2006, for the grant of service connection for the Veteran's variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD) and depressive disorder).  

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's variously diagnosed psychiatric disability (to include PTSD and depressive disorder).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to July 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision that granted service connection for a variously diagnosed psychiatric disability, rated 10 percent disabling, effective July 17, 2006.  

In his July 2012 VA Form 9 (Substantive Appeal) regarding the matter of entitlement to an earlier effective date for the grant of service connection for a variously diagnosed psychiatric disability, the Veteran requested a hearing before a member of the Board.  However, in May 2013 correspondence, the Veteran withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for a psychiatric disability until July 17, 2006.  

2.  Throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD and depressive disorder NOS has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity has not been shown.  



CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than July 17, 2006, for the grant of service connection for PTSD and depressive disorder NOS, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. § 3.1(p), 3.400 (2013).  

2.  Throughout the appeal period, the criteria for a 30 percent rating, but no higher, is warranted for the Veteran's PTSD and depressive disorder NOS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim for an earlier effective date for the grant of service connection for a variously diagnosed psychiatric disability, because the application of the law to the undisputed facts is dispositive of the claims for earlier effective dates, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Regarding the claim of entitlement to an initial rating in excess of 10 percent for a variously diagnosed psychiatric disability, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in June and July 2011.  

The Board finds that the report of the July 2011 VA examination is adequate for rating purposes as the examiner conducted a clinical evaluation, reviewed the claims file and medical history, and described the disability in sufficient detail so that the Board's evaluation of his variously diagnosed psychiatric disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Veteran has not alleged, nor does the record show, that his service-connected variously diagnosed psychiatric disability has worsened in severity at any point during the appeal period.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claim.  

B. 
Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Earlier Effective Date Claim

On July 17, 2006, the Veteran filed a claim of entitlement to service connection for PTSD.  This claim was ultimately granted in the August 2011 rating decision on appeal.  The August 2011 rating decision assigned an effective date of July 17, 2006, for the grant of service connection for a variously diagnosed psychiatric disability.  However, the Veteran argues that the effective date should be in 1995 when he "originally" filed his claim for PTSD.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Courts have held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.1(p) (2013) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  

As noted above, the Veteran was granted service connection for a variously diagnosed psychiatric disability effective the date the Veteran's original claim of service connection for such disability was filed with VA, July 17, 2006.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Prior to July 17, 2006, the evidence does not indicate the Veteran filed a formal or informal application for service connection for any psychiatric disability with VA, or had any intent to file a claim for such a disability.  Notably, while the Veteran alleges that he filed a claim for service connection for PTSD in 1995, the record shows that in August 1995 he filed a claim for service connection for rheumatic fever and a heart murmur.  Any allegation of a prior claim for a psychiatric disability, formal or informal, or communication from the Veteran in writing indicating he was seeking service connection for a psychiatric disability, is unsupported by any factual evidence.  

The Board acknowledges that Loma Linda VA Medical Center treatment records show the Veteran's complaint of having mental trouble as early as July 2004.  In addition, as early as October 2004 he was diagnosed with adjustment disorder with depressed mood and anxiety disorder, and in December 2004 he was diagnosed with PTSD.  However, the fact that the Veteran received treatment for a psychiatric disability prior to July 17, 2006 does not establish (or suggest) that he then filed a claim of service connection for such disability.  While a treatment report may constitute an informal claim for certain benefits, such as an increased rating for a condition already established as service connected, such is not the case with respect to original applications for service connection where, as here, there has been no prior allowance or disallowance of a formal claim formal service.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Court has consistently held that the "mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection for the . . . condition.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon, 12 Vet. App. at 35).  The 2004 clinical records were written by a clinician, and do not constitute a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the 2004 treatment records do not meet the legal criteria for a claim.  Based on the foregoing, the Board concludes that the 2004 treatment reports cannot constitute an original service connection claim for a psychiatric disability.  

As to his claim for an effective date earlier than July 17, 2006, for the grant of service connection for a variously diagnosed psychiatric disability, VA is precluded, as a matter of law, from granting an effective date prior to July 17, 2006, for service connection for such disability.  As such, the appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

Higher Rating Claim

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (General Rating Formula for Mental Disorders (General Formula)), which provides for a 10 percent for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In addition to his PTSD, the evidence of record shows the Veteran has additional Axis I diagnoses, including anxiety disorder and adjustment disorder.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the effects of the Veteran's PTSD and depressive disorder have not been adequately separated from the other Axis I diagnoses.  Accordingly, the Board will attribute those signs and symptoms to the Veteran's service-connected PTSD and depressive disorder for the limited purpose of this appeal.  

Following a review of the relevant evidence of record, which includes VA treatment and Vet Center records, the Veteran's lay statements, lay statements by his spouse, and VA examination reports dated June and July 2011, the Board concludes that the Veteran's variously diagnosed psychiatric disability warrants an initial rating of 30 percent, but no higher, effective July 17, 2006.  

The Board finds that, for the entire appeal period, the Veteran's variously diagnosed psychiatric disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as a lack of motivation, nightmares, flashbacks, feeling detached from others, irritability, decreased interest in activities, complaints of memory problems and problems with concentration, avoidance of activities, places, or people that arouse recollections of his stressors, anxiety and depression, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas.  

The Board finds that the Veteran's overall disability picture since the date of service connection has been more severe than that contemplated by a 10 percent rating.  A 10 percent rating is awarded for psychiatric disability that is manifested by occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran's symptoms are controlled by medication and some of his symptoms have been described as mild or transient.  However, his ability to perform occupational tasks is decreased beyond the periods of significant stress contemplated by a 10 percent rating.  Moreover, he exhibits some symptomatology that is more severe than "mild" and more frequent than "transient."  

Based on the evidence of record, the Board finds that the Veteran's variously diagnosed psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran does not demonstrate all of the symptoms listed in the criteria for a 30 percent disability rating for a psychiatric disability.  However, the listed symptoms are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 442.  

Conversely, the Board finds that the symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  The Board did not find any of the criteria for a 70 percent or 100 percent rating, nor is there any evidence or medical opinion that the Veteran has deficiencies most areas or is totally occupationally and socially impaired.  

The Board notes that the Veteran does have some of the criteria listed for a 50 percent rating.  Specifically, the Board notes that the Veteran appears to have some impairment of memory and disturbances of motivation and mood.  A January 2007 VA psychiatry admission evaluation report noted the Veteran's complaint that his energy is low, he feels tired, lacks motivation, and has had some memory problems over the last few years.  A December 2009 VA psychiatry report noted the Veteran felt unmotivated.  A March 2010 VA psychiatry report noted the Veteran's complaint of continuing problems with concentration.  

With respect to other symptoms of a 50 percent rating, there is no evidence of impaired judgment, difficulty understanding complex commands, impaired abstract thinking, flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  

The record reflects that the Veteran does not have difficulty establishing and maintaining effective relationships.  A February 2007 report noted the Veteran had been married for over 50 years and had six children, with which he had good relationships.  On July 2011 VA examination, the Veteran reported he had been married for 56 years and had six children, with whom he reported having positive relationships.  In addition, on June 2011 VA examination, the Veteran stated that he has several friends that he enjoys spending time with, and that he is active in a variety of social organizations.  On July 2011 VA examination, it was noted that he has some very good friends through the Knights of Columbus, of whom he characterized as "close-knit Catholic friends," and that while his friends are supportive of him, he stated that he does not discuss his symptoms with any of them.  The Board notes that it was also noted in the examination report that the Veteran cannot get as close as he would like with his friends because they would not understand his active service experience.  Hence, based on the evidence of record, while the Veteran's relationship with his wife may involve arguing, it has not involved physical violence, and the evidence shows that during the appeal period he has successfully established and maintained effective relationships with family and friends (albeit maybe not as close as he would prefer) and does not have difficulty socializing or getting along with people.  

Finally, the evidence shows the Veteran has had at worst occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  On June 2011 VA examination, it was noted that for the majority of time, the Veteran has functioned fairly well and his symptoms have had limited impact on his life.  On July 2011 VA examination, it was noted that the Veteran retired in 1993.  The examiner opined that the Veteran's PTSD symptoms have moderately impacted his functional status by reducing his ability to feel close to others and share his feelings about what happened in Korea.  It was opined that before he retired, he often became irritable at work and this caused him some stress in terms of relationships with others on the job.  It did not impact his ability to complete his tasks in an appropriate manner.  While the examiner indicated that the Veteran's PTSD symptoms have resulted reduced reliability and productivity, the Board finds significant that the examiner assigned a GAF score of 60.  Moreover, the Board also finds significant that the Veteran has not received a GAF score lower than 60 during the appeal period (reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning) in VA treatment records and examination reports.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran's variously diagnosed psychiatric disability is reflective/consistent with (or even approximates) occupational impairment with reduced reliability and productivity (so as to be consistent with a 50 percent disability rating).  
Overall, the Veteran's disability picture is more consistent with symptomatology described under the 30 percent rating assigned above.  Even then, the Veteran does not meet some of the criteria set forth as examples of the types of symptoms for a 30 percent rating, i.e., suspiciousness and panic attacks.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  

As noted above, the Board has also considered the GAF scores assigned during the pendency of the Veteran's appeal.  As previously mentioned, the Veteran has not received a GAF score lower than 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Such GAF scores are consistent with the 30 percent rating assigned in this decision.  

In sum, the Board finds that the Veteran is entitled to a rating of 30 percent, but no higher, for his variously diagnosed psychiatric disability.  The preponderance of the evidence is against the assignment of any higher rating at any point during this appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, regarding the Veteran's variously diagnosed psychiatric disability, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's variously diagnosed psychiatric disability is characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the criteria found in the rating schedule.  In sum, the Board finds that the Veteran has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his psychiatric disability are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An effective date prior to July 17, 2006, for the grant of service connection for PTSD and depressive disorder NOS is denied.  

Effective July 17, 2006, a 30 percent rating is granted for the Veteran's PTSD and depressive disorder NOS, subject to law and regulations governing the effective date of an award of monetary compensation.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


